Exhibit 10.1
 
CARTESIAN, INC.
 
EQUITY INCENTIVE PLAN
 
Cartesian, Inc. (f/k/a The Management Network Group, Inc.), originally
established the The Management Network Group, Inc. 1998 Equity Incentive Plan,
effective April 30, 1998 and The Management Network Group, Inc. 1998 Consultant
Equity Incentive Plan, effective April 30, 1998.  The Management Network Group,
Inc. amended and restated these two plans into one plan effective as of
September 7, 1999 and, subsequent to September 7, 1999, has amended and restated
the combined plan several times, most recently June 18, 2014.  Subject to the
approval of the Company's shareholders, the Company desires to amend and restate
the Plan as the "Cartesian, Inc. Equity Incentive Plan" as set forth herein and
effective as of June 16, 2015 (the "Effective Date").
 
1.           Purposes of the Plan.  The purposes of this Equity Incentive Plan
are:
 
 
•
to attract and retain the best available personnel for positions of substantial
responsibility,

 
 
•
to provide additional incentive to Employees, Directors and Consultants, and

 
 
•
to promote the success of the Company's business.

 
2.           Definitions.  As used herein, the following definitions shall
apply:
 
(a)           "Administrator" means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)           "Applicable Laws" means the requirements relating to the
administration of equity compensation plans under U. S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
 
(c)           "Award" means an Option, Restricted Stock, Restricted Stock Units
or Stock Purchase Right.
 
(d)           "Award Agreement" means an agreement between the Company and a
Service Provider evidencing the terms and conditions of an Award.
 
(e)           "Board" means the Board of Directors of the Company.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)            "Cause" means (i) any willful material violation by the Holder of
any law or regulation applicable to the business of the Company or a Parent or
Subsidiary of the Company, the Holder’s conviction for, or guilty plea to, a
felony or a crime involving moral turpitude, any willful perpetration by the
Holder of a common law fraud, (ii) the Holder’s commission of an act of personal
dishonesty which involves personal profit in connection with the Company or any
other entity having a business relationship with the Company, (iii) any material
breach by the Holder of any provision of any agreement or understanding between
the Company, or any Parent or Subsidiary of the Company, and the Holder
regarding the terms of the Holder’s service as a Service Provider, including
without limitation, the willful and continued failure or refusal of the Holder
to perform the material duties required of such Holder as a Service Provider,
other than as a result of having a Disability, or a breach of any applicable
invention assignment and confidentiality agreement or similar agreement between
the Company and the Holder, (iv) Holder’s disregard of the policies of the
Company or any Parent or Subsidiary of the Company so as to cause loss, damage
or injury to the property, reputation or employees of the Company or a Parent or
Subsidiary of the Company, or (v) any other misconduct by the Holder which is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or a Parent of Subsidiary of the
Company.
 
(g)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(h)           "Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
 
(i)            "Common Stock" means the common stock of the Company.
 
(j)            "Company" means Cartesian, Inc. (f/k/a The Management Network
Group, Inc.), a Delaware corporation.
 
(k)           "Consultant" means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary who (i) performs bona fide services for
the Company, a Parent or a Subsidiary as a consultant or advisor that are not
rendered in connection with the offer or sale of securities in a capital raising
transaction and do not directly or indirectly promote or maintain a market for
the Company's securities, (ii) qualifies as a consultant or advisor under Rule
701(c)(1) of the Securities Act or Instruction A.1.(a)(1) of Form S-8 under the
Securities Act, as applicable, and (iii) is a natural person.
 
(l)            "Director" means a member of the Board.
 
(m)           "Disability" means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
(n)           "Employee" means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any
successor.  For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.  Neither service as a Director nor payment of a director's fee by
the Company shall be sufficient to constitute "employment" by the Company.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(o)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(p)           "Fair Market Value" means, as of any date, the value of Common
Stock determined as follows:
 
(i)           If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq Global Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the market trading day of the time of determination, as reported by such
exchange or system or such other source as the Administrator deems reliable;
 
(ii)          If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock for the market trading day of determination, as reported by such
dealer or such other source as the Administrator deems reliable; or
 
(iii)         In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Administrator based
on a reasonable application of a reasonable valuation method and in accordance
with Treasury Regulations § 1.409A-1(b)(5)(iv)(B).
 
(q)           "Holder" means a Service Provider who is in possession of an
Award.
 
(r)            "Incentive Stock Option" means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
(s)           "Nonstatutory Stock Option" means an Option not intended to
qualify as an Incentive Stock Option.
 
(t)            "Notice of Grant" means a written or electronic notice evidencing
certain terms and conditions of an individual Award grant.  The Notice of Grant
is part of the related Award Agreement.
 
(u)           "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(v)           "Option" means a stock option granted pursuant to the Plan.
 
(w)          "Option Agreement" means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant.  The
Option Agreement is subject to the terms and conditions of the Plan.
 
(x)           "Option Exchange Program" means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(y)           "Optioned Stock" means the Common Stock subject to an Option or
Stock Purchase Right.
 
(z)           "Optionee" means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
 
(aa)         "Parent" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
(bb)        "Plan" means this Cartesian, Inc. Equity Incentive Plan.
 
(cc)         "Performance Award" means any Award that will be issued or granted,
or become vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section 15) to a Holder pursuant to Section
15.
 
(dd)        "Restricted Stock" means shares of Common Stock either granted or
acquired pursuant to a grant of Stock Purchase Rights under Section 11 of the
Plan and that are subject to those restrictions set forth therein and the Award
Agreement.
 
(ee)         "Restricted Stock Purchase Agreement" means a written agreement
between the Company and the Holder evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right.  The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.
 
(ff)          "Restricted Stock Unit" means an Award granted under Section 11
evidencing the Holder's right to receive a Share (or cash payment equal to the
Fair Market Value of a Share) at some future date and that is subject to those
restrictions set forth therein and the Award Agreement.
 
(gg)        "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.
 
(hh)        "Securities Act" means the Securities Act of 1933, as amended.
 
(ii)           "Section 16(b)” means Section 16(b) of the Exchange Act.
 
(jj)           "Service Provider" means an Employee, Director or Consultant.
 
(kk)         "Share" means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
 
(ll)           "Stock Purchase Right" means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.
 
(mm)       "Subsidiary" means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.           Stock Subject to the Plan.  Subject to the provisions of this
Section 3 and Section 13 of the Plan, the maximum aggregate number of Shares
which may be issued under the Plan is 2,805,659 Shares.  The Shares may be
authorized, but unissued, or reacquired Common Stock.  Any Shares that are
subject to an Award under this Plan that are not issued or are returned to the
Company because the terms and conditions for the Award are not fully met,
including any Shares subject to an Award that, in whole or in part, expires, is
forfeited, or becomes unexercisable without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, shall become available for
future grant or sale under the Plan (unless the Plan has terminated); including
without limitation Shares that have actually been issued under the Plan upon
grant of an Award of Restricted Stock to the extent the Award expires or is
forfeited in whole or in part.  In addition, if Shares of Restricted Stock are
repurchased by the Company at their original purchase price, such Shares shall
again be available for issuance under the Plan.  If an Option is exercised by a
"net exercise" as permitted under Section 9(c), only the number of Shares
delivered in settlement of the Option shall cease to be available for issuance
under the Plan, regardless of the number of Shares with respect to which the
Option was exercised. If any Shares subject to an Award granted hereunder are
withheld, returned to the Company or applied as payment in connection with
either the exercise of the Award or the withholding or payment of taxes with
respect thereto, such Shares shall again be available for issuance under the
Plan.
 
4.           Administration of the Plan.
 
(a)           Procedure.
 
(i)           Multiple Administrative Bodies.  The Plan may be administered by
different Committees with respect to different groups of Service Providers.
 
(ii)          Section 162(m).  To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.
 
(iii)         Rule 16b-3.  To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv)         Other Administration.  Other than as provided above, the Plan shall
be administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.
 
(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
 
(i)           to determine the Fair Market Value;
 
(ii)          to select the Service Providers to whom Awards may be granted
hereunder;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)         to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;
 
(iv)         to approve forms of agreement for use under the Plan;
 
(v)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder.  Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options or Stock Purchase Rights may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Restricted Stock,
Restricted Stock Unit, Option or Stock Purchase Right or the shares of Common
Stock relating thereto, based in each case on such factors as the Administrator,
in its sole discretion, shall determine;
 
(vi)         to reduce the exercise price of any Option or Stock Purchase Right
to the then current Fair Market Value if the Fair Market Value of the Common
Stock covered by such Option or Stock Purchase Right shall have declined since
the date the Option or Stock Purchase Right was granted;
 
(vii)        to institute an Option Exchange Program;
 
(viii)       to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
 
(ix)          to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;
 
(x)           to modify or amend each Award (subject to Section 16(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan but in no event longer than any period permitted under Code Section 409A;
 
(xi)          to allow Holders to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon the
exercise of an Option or Stock Purchase Right or upon the vesting of Restricted
Stock or Restricted Stock Units that number of Shares having a Fair Market Value
equal to the amount required to be withheld.  The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined.  All elections by a Holder to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;
 
(xii)        to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
(xiii)       to make all other determinations deemed necessary or advisable for
administering the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Effect of Administrator's Decision.  The Administrator's
decisions, determinations and interpretations shall be final and binding on all
Holders.
 
5.           Eligibility.  Nonstatutory Stock Options, Stock Purchase Rights,
Restricted Stock and Restricted Stock Units may be granted to Service
Providers.  Incentive Stock Options may be granted only to Employees.
 
6.           Limitations.
 
(a)           Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted.  The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
 
(b)           Neither the Plan nor any Award shall confer upon a Holder any
right with respect to continuing the Holder's relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Holder's right or
the Company's right to terminate such relationship at any time, with or without
cause.
 
(c)           The following limitations shall apply to grants of Options:
 
(i)           The maximum number of Shares that may be issued pursuant to the
exercise of Incentive Stock Options is 1,400,000.
 
(ii)          No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 200,000 Shares.
 
(iii)         In connection with his or her initial service, a Service Provider
may be granted Options to purchase up to an additional 100,000 Shares which
shall not count against the limit set forth in subsection (ii) above.
 
(iv)         The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 13.
 
(v)          If an Option is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 13), the cancelled Option will be counted against the limits set forth
in subsections (ii) and (iii) above.  For this purpose, if the exercise price of
an Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
(d)           The maximum number of Shares with respect to which an Award or
Awards may be granted to any Holder in any one taxable year of the Company shall
not exceed 400,000 Shares (increased proportionately, in the event of any stock
split or stock dividend with respect to the Shares).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.           Term of Plan.  Subject to Section 19 of the Plan, the Plan shall
become effective upon its adoption by the Board.  It shall continue in effect
until the 10th Anniversary of the Effective Date unless terminated earlier under
Section 16 of the Plan.
 
8.           Term of Option.  The term of each Option shall be stated in the
Option Agreement.  In the case of an Incentive Stock Option, the term shall be
ten (10) years from the date of grant or such shorter term as may be provided in
the Option Agreement.  Moreover, in the case of an Incentive Stock Option
granted to an Optionee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option Agreement.
 
9.           Option Exercise Price and Consideration.
 
(a)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
 
(i)           In the case of an Incentive Stock Option
 
(A)           granted to an Employee who, at the time the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
 
(B)           granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.
 
(ii)          In the case of a Nonstatutory Stock Option, the per Share exercise
price shall be determined by the Administrator, provided that the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
 
(iii)         Notwithstanding the foregoing, Options may, in connection with an
assumption of, or substitution for, another option in a manner that complies
with Code section 424(a), be granted with a per Share exercise price of less
than 100% of the Fair Market Value per Share on the date of grant pursuant to a
merger or other corporate transaction.
 
(b)           Waiting Period and Exercise Dates.  At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment.  In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of:
 
(i)           cash;
 
(ii)          check;
 
(iii)         promissory note;
 
(iv)         other Shares which (A) in the case of Shares acquired upon exercise
of an option, have been owned by the Optionee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;
 
(v)          consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;
 
(vi)         for any Nonstatutory Stock Option, by a "net exercise" arrangement
pursuant to which the Company will not require a payment of the Option exercise
price but will reduce the number of Shares upon the exercise by the largest
number of whole shares that has a Fair Market Value on the date of exercise that
does not exceed the aggregate Option exercise price.
 
(vii)        any combination of the foregoing methods of payment; or
 
(viii)       such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.
 
10.         Exercise of Option.
 
(a)           Procedure for Exercise; Rights as a Shareholder.  Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement.  Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence.  An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
 
(b)           Termination of Relationship as a Service Provider.  If an Optionee
ceases to be a Service Provider for any reason other than the Optionee’s death,
Disability or termination of service for Cause (but not in the event of an
Optionee’s change of status from Employee to Consultant (in which case an
Employee’s Incentive Stock Option shall automatically convert to a Nonstatutory
Stock Option on the ninety-first (91st) day following such change of status) or
from Consultant to Employee), such Optionee may, but only within such period of
time as is determined by the Administrator, of at least thirty (30) days, with
such determination in the case of an Incentive Stock Option not exceeding three
(3) months after the date of such termination (but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise his or her Option to the extent that Optionee was entitled
to exercise it at the date of such termination.  If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan.  If, after
termination, the Optionee does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
 
(c)           Disability of Optionee.  If an Optionee ceases to be a Service
Provider as a result of the Optionee's Disability, the Optionee may, but only
within twelve (12) months from the date of such termination (or within such
longer time period, not exceeding five (5) years, after the termination date as
may be determined by the Administrator, with any exercise beyond twelve (12)
months after the termination date, deemed to be a Nonstatutory Stock Option)
(and in no event later than the expiration date of the term of such Option as
set forth in the Option Agreement), exercise his or her Option the extent the
Option is vested on the date of termination.  If, on the date of termination,
the Optionee is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan.  If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.
 
(d)           Death of Optionee.  If an Optionee dies while a Service Provider
(or the Optionee dies within three (3) months after a termination other than for
Cause), the Option may be exercised at any time within twelve (12) months
following the date of death (or within such longer time period, not exceeding
five (5) years after the termination date as may be determined by the
Administrator) (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement), by the Optionee's estate or by a
person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death.  If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan.  The Option may be exercised by the executor or
administrator of the Optionee's estate or, if none, by the person(s) entitled to
exercise the Option under the Optionee's will or the laws of descent or
distribution.  If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)           Termination for Cause.  If the Optionee is terminated for Cause,
then Optionee’s Option shall expire on such Optionee’s termination date or such
later time and on such conditions as are determined by the Administrator.
 
(f)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made; provided, however, in no event may
the consideration paid to buy out an Option exceed, on a per Share basis, the
difference between the Fair Market Value of the Share underlying the Option and
the Option's exercise price.
 
11.         Restricted Stock, Restricted Stock Units and Stock Purchase Rights.
 
(a)           Restricted Stock Awards.  Coincident with or following designation
for participation in the Plan and subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Restricted
Stock to any Service Provider in such amounts as the Administrator shall
determine.
 
(b)           Restricted Stock Unit Awards.  Coincident with or following
designation for participation in the Plan and subject to the terms and
provisions of the Plan, the Administrator may grant a Service Provider
Restricted Stock Units, in connection with or separate from a grant of
Restricted Stock.  Upon the vesting of Restricted Stock Units, the Holder shall
be entitled to receive the full value of the Restricted Stock Units payable in
either Shares or cash.
 
(c)           Rights to Purchase and Option to Repurchase.
 
(i)           Stock Purchase Rights may be granted either alone, in addition to,
or in tandem with other Awards granted under the Plan and/or cash awards made
outside of the Plan.  After the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing or
electronically, by means of a Notice of Grant, of the terms, conditions and
restrictions related to the offer, includ¬ing the number of Shares that the
offeree shall be entitled to purchase, the price to be paid, and the time within
which the offeree must accept such offer.  In no event will a Stock Purchase
Right be granted which allows the Holder to purchase Shares at a price less than
100% of the Fair Market Value per Share on the date of grant of the Stock
Purchase Right.  The offer shall be accepted by execution of a Restricted Stock
Purchase Agreement in the form determined by the Administrator, and which may
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.
 
(ii)          Unless the Administrator determines otherwise, the Restricted
Stock Purchase Agreement shall grant the Company a repurchase option exercisable
upon the voluntary or involuntary termination of the purchaser's service with
the Company for any reason (including death or Disability).  The purchase price
for Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall
be the original price paid by the purchaser and may be paid by cancellation of
any indebtedness of the purchaser to the Company.  The repurchase option shall
lapse at a rate determined by the Administrator.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           Restrictions.  A Holder's right to retain Shares of Restricted
Stock or be paid with respect to Restricted Stock Units shall be subject to such
restrictions, including but not limited to, him or her continuing to perform as
a Service Provider for a restriction period specified by the Committee, or the
attainment of specified performance goals and objectives, as may be established
by the Committee with respect to such Award.  All grants of any time-vesting
Restricted Stock and time-vesting Restricted Stock Units (other than where the
time-based restrictions follow the achievement of specific performance goals)
shall, in whole or in part, be subject to a minimum one-year vesting period
except as may otherwise be provided in an Award Agreement for accelerated
vesting in the event of death, disability, retirement, change in control,
termination of employment or other circumstance determined by the
Committee.  The Committee may in its sole discretion require different periods
of service or different performance goals and objectives with respect to (i)
different Holders, (ii) different Restricted Stock or Restricted Stock Unit
Awards, or (iii) separate, designated portions of the Shares constituting a
Restricted Stock Award.  Any grant of Restricted Stock or Restricted Stock Units
shall contain terms such that the Award is either exempt from Code section 409A
or complies with such section.
 
(e)           Privileges of a Stockholder, Transferability.  Unless otherwise
provided in the Award Agreement, a Holder shall have all voting, dividend,
liquidation and other rights with respect to Shares of Restricted Stock,
provided however that any dividends paid on Shares of Restricted Stock prior to
such Shares becoming vested shall be held in escrow by the Company and subject
to the same restrictions on transferability and forfeitability as the underlying
Shares of Restricted Stock.  Any voting, dividend, liquidation or other rights
shall accrue to the benefit of a Holder only with respect to Shares of
Restricted Stock held by, or for the benefit of, the Holder on the record date
of any such dividend or voting date. A Holder’s right to sell, encumber or
otherwise transfer such Restricted Stock shall, in addition to the restrictions
otherwise provided for in the Award Agreement, be subject to the limitations of
Section 12 hereof.  The Committee may determine that a Holder of Restricted
Stock Units is entitled to receive dividend equivalent payments on such
units.  If the Committee determines that Restricted Stock Units shall receive
dividend equivalent payments, such feature will be specified in the applicable
Award Agreement.  Restricted Stock Units shall not have any voting rights.
 
(f)           Enforcement of Restrictions.  The Committee may in its sole
discretion require one or more of the following methods of enforcing the
restrictions referred to in Sections 11(d) and 11(e):
 
(i)           placing a legend on the stock certificates, or the Restricted
Stock Unit Award Agreement, as applicable, referring to restrictions;
 
(ii)          requiring the Holder to keep the stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
 
(iii)         requiring that the stock certificates, duly endorsed, be held in
the custody of a third party nominee selected by the Company who will hold such
Shares of Restricted Stock on behalf of the Holder while the restrictions remain
in effect; or
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)         inserting a provision into the Restricted Stock Award Agreement
prohibiting assignment of such Award Agreement until the terms and conditions or
restrictions contained therein have been satisfied or released, as applicable.
 
(g)           Termination of Service, Death, Disability, etc.  Except as
otherwise provided in an Award Agreement, in the event of the death or
Disability of a Holder, all service period and other restrictions applicable to
any Restricted Stock or Restricted Stock Unit Awards then held by him or her
shall lapse, and such Awards shall become fully nonforfeitable.  Subject to
Section 13 and except as otherwise provided in an Award Agreement, in the event
a Holder ceases to be a Service Provider for any other reason, any Restricted
Stock or Restricted Stock Unit Awards as to which the service period or other
vesting conditions have not been satisfied shall be forfeited.
 
(h)           Rights as a Shareholder.  Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized trans¬fer agent of the Company.  No
adjustment will be made for a divi¬dend or other right for which the record date
is prior to the date the Stock Purchase Right is exercised, except as provided
in Section 13 of the Plan.
 
12.         Non-Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the Holder,
only by the Holder.  If the Administrator makes an Award transferable, such
Award shall contain such additional terms and conditions as the Administrator
deems appropriate.
 
13.         Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
 
(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no shares of Common Stock
have yet been issued or which have been returned to the Plan upon cancellation
or expiration of an Award, as well as the price per share of Common Stock
covered by each such outstanding Award, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration."  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Dissolution, Liquidation, Merger or Consolidation.  Subject to the
third sentence of this Section 13(b), Section 13(c) and except as otherwise
provided in the applicable Award Agreement, in the event of the proposed
dissolution or liquidation of the Company or a merger or consolidation of the
Company with or into another corporation or other entity, each outstanding Award
shall be assumed or an equivalent Award substituted by the successor corporation
or entity or a Parent or Subsidiary of the successor corporation or
entity.  Notwithstanding the foregoing, and except as otherwise provided in the
applicable Award Agreement, if a Holder ceases to be a Service Provider for any
reason other than Cause or voluntary resignation within six (6) months of the
consummation of a transaction described in this Section 13(b) pursuant to which
outstanding Awards are assumed or substituted as provided above, the vesting,
settlement and exercisability of each such outstanding Award shall be
automatically accelerated as to 50% of the unvested Shares subject to the Award
on the date of such Holder’s termination.  Notwithstanding the foregoing, and
except as otherwise provided in the applicable Award Agreement or in Section
13(c), if the successor corporation or entity refuses to assume or substitute
for such Award, the Holder shall fully vest in and have the right to exercise
the Award as to all of the Optioned Stock, including Shares as to which it would
not otherwise be vested or exercisable.  If an Option or Stock Purchase Right
becomes fully vested and exercisable in accordance with the foregoing sentence,
the Administrator shall notify the Holder in writing or electronically that the
Option or Stock Purchase Right shall be fully vested and exercisable for a
period of fifteen (15) days from the date of such notice, and that if not so
exercised during such fifteen (15) day period, the Award shall terminate upon
the expiration of such period.  For the purposes of this Section, the Award
shall be considered assumed if, following the dissolution, liquidation, merger
or consolidation, the Award confers the right to purchase or receive, for each
Share subject to the Award immediately prior to the merger or sale of assets,
the consideration (whether stock, cash, or other securities or property)
received in the dissolution, liquidation, merger or consolidation by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the dissolution, liquidation,
merger or consolidation is not solely common stock of the successor corporation
or entity or its Parent, the Administrator may, with the consent of the
successor corporation or entity, provide for the consideration to be received
upon the exercise of the Award, for each Share subject to the Award, to be
solely common stock of the successor corporation or entity or its Parent equal
in fair market value to the per share consideration received by holders of
Common Stock in the dissolution, liquidation, merger or consolidation.
 
(c)           Cash-Out of Awards. Without limiting the authority of the
Administrator under this Plan, the Administrator may also provide in the Award
Agreement with respect to a transaction described in Section 13(b) or with
respect to a sale of all or substantially all of the assets of the Company for
(without limitation) the cancellation of an Award in whole or in part and
payment to the Holder of an amount equal to a reasonable estimate of the value
of the cashed-out Award (or vested portion thereof), which (i) in the case of an
Option or Stock Purchase Right shall be, with respect to each Share subject to
the Option that is being cancelled as of the transaction date (or as determined
by the Administrator each Share as to which the Option is then vested), an
amount equal to the excess of (A) a reasonable estimate of the value, as
determined by the Administrator in its absolute discretion, of the property
(including cash) received or to be received by a Company shareholder as a result
of the transaction, over (B) the per-Share Option exercise price (such excess,
the "Spread") and (ii) in the case of Shares of Restricted Stock or RSUs shall
be, on a per Share basis, a reasonable estimate of the value, as determined by
the Administrator in its absolute discretion, of the property (including cash)
received or to be received by a Company shareholder as a result of the
transaction.  In cases where the proposed transaction consists of the
acquisition of assets of the Company, a reasonable estimate of the amount to be
received by a Company shareholder shall be based upon a reasonable estimate of
the amount that would be received upon a distribution and liquidation by the
Company, as determined by the Administrator in its absolute discretion, after
giving effect to expenses and charges, including but not limited to taxes,
payable by the Company before such liquidation could be completed. Such payment
shall be made in the form of cash, cash equivalents, or securities of the
surviving corporation or entity or its parent having a value equal to the
cashed-out Award (or applicable portion thereof), provided that the
Administrator may provide in an Award Agreement for the cancellation of an
entire Award but a payment only for the vested portion thereof.  In addition,
any escrow, holdback, earn-out or similar provisions in the transaction
agreement may apply to such payment to the same extent and in the same manner as
such provisions apply to the other Company shareholders, as may be provided in
the applicable Award Agreement.  If the Spread applicable to an Option is zero
or a negative number, then the Option may be cancelled without making a payment
to the Holder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           Other Treatment of Awards.  Subject to any greater rights granted
to Holders under the foregoing provisions of this Section 13, in the event of
the occurrence of any transaction described in Section 13 hereof, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
 
14.         Date of Grant.  The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Holder
within a reasonable time after the date of such grant.
 
15.         Performance Awards.
 
(a)           Any Award granted under the Plan may be subject to the terms and
conditions set forth in this Section 15.  If an Award is subject to this Section
15, then the lapsing of restrictions thereon and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of one or any combination of
the following:
 
(i)           Earnings (either in the aggregate or on a per-Share basis)
including earnings per share, earnings before interest, earnings before interest
and taxes, earnings before interest, taxes and depreciation or earnings before
interest, taxes, depreciation and amortization and in the case of any of the
foregoing, such goal may be adjusted to further exclude items in order to
measure achievement of specific performance goals, including any one or more of
the following: stock-based compensation expense; income or losses from
discontinued operations; gain on cancellation of debt; debt extinguishment and
related costs; restructuring, separation and/or integration charges and costs;
reorganization and/or recapitalization charges and costs; impairment charges;
gain or loss related to investments or the sale of assets; extraordinary gains
or losses; the cumulative effect of accounting changes; acquisitions or
divestitures; foreign exchange impacts; any unusual, nonrecurring gain or loss;
sales and use tax settlement; and gain on non-monetary transactions;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)          Operating Profit (either in the aggregate or on a per Share
basis);
 
(iii)         Operating income (either in the aggregate or on a per Share
basis);
 
(iv)         Net income or loss (either in the aggregate or on a per-Share
basis);
 
(v)          Net earnings on either a LIFO or FIFO basis (either in the
aggregate or on a per Share basis);
 
(vi)         Cash flow provided by operations, either in the aggregate or on a
per-Share basis;
 
(vii)        Free cash flow (either in the aggregate on a per-Share basis);
 
(viii)       Reductions in expense levels, determined either on a
Corporation-wide basis or in respect of any one or more business units;
 
(ix)          Operating and maintenance cost management and employee
productivity;
 
(x)           Stockholder returns (including return on assets, investments,
equity, or gross sales);
 
(xi)          Return measures (including return on assets, equity, or sales);
 
(xii)         Where applicable, growth or rate of growth of any of the above
listed business criteria;
 
(xiii)        Share price (including attainment of a specified per-Share price
during the Incentive Period; growth measures and total stockholder return or
attainment by the Shares of a specified price for a specified period of time);
 
(xiv)        Accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions;
 
(xv)         Strategic business criteria, consisting of one or more objectives
based on meeting specified revenue, market share, market penetration, geographic
business expansion goals, objectively identified project milestones, production
volume levels, cost targets, and goals relating to acquisitions or divestitures;
and/or
 
(xvi)        Achievement of business or operational goals such as market share
and/or business development;
 
provided that applicable incentive goals may be applied on a pre- or post-tax
basis; and provided further that the Committee may, when the applicable
incentive goals are established, provide that the formula for such goals may
include or exclude items to measure specific objectives, including any one or
more of the following: stock-based compensation expense; income or losses from
discontinued operations; gain on cancellation of debt; debt extinguishment and
related costs; restructuring, separation and/or integration charges and costs;
reorganization and/or recapitalization charges and costs; impairment charges;
gain or loss related to investments or the sale of assets; extraordinary gains
or losses; the cumulative effect of accounting changes; acquisitions or
divestitures; foreign exchange impacts; any unusual, nonrecurring gain or loss;
sales and use tax settlement; and gain on non-monetary transactions. As
established by the Committee, the incentive goals may include, without
limitation, GAAP and non-GAAP financial measures. Such performance goals shall
be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, section 162(m) of the Code and the
regulations thereunder. Notwithstanding anything in the Plan to the contrary,
the Administrator may elect to grant performance-based awards that are not
subject to the conditions of this Section 15 and that are not intended to
qualify as performance-based compensation under Section 162(m).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           Notwithstanding any provision of the Plan other than Section 13,
with respect to any Performance Award, the Committee may not adjust upwards the
amount payable pursuant to such Award, nor may it waive the achievement of the
applicable performance goals except in the case of the death or disability of
the Holder.
 
(c)           The Committee shall have the power to impose such other
restrictions on Performance Awards subject to this Section 15 as it may deem
necessary or appropriate to insure that such Performance Awards satisfy all
requirements for "performance-based compensation" within the meaning of section
162(m)(4)(B) of the Code or any successor thereto.
 
16.         Amendment and Termination of the Plan.
 
(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.
 
(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
 
(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Holder,
unless mutually agreed otherwise between the Holder and the Administrator, which
agreement must be in writing and signed by the Holder and the
Company.  Termination of the Plan shall not affect the Administrator's ability
to exercise the powers granted to it hereunder with respect to Options granted
under the Plan prior to the date of such termination.
 
17.         Conditions Upon Issuance of Shares.
 
(a)           Legal Compliance.  Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
 
(b)           Investment Representations.  As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Section 409A. The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Holder's termination of continuous service shall instead be paid
on the first payroll date after the six-month anniversary of the Holder's
separation from service (or the Holder's death, if earlier). Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Holder under Section 409A of the Code and neither the Company nor the Committee
will have any liability to any Holder for such tax or penalty.
 
18.         Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
19.         Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
 